                      Case 19-50825-BLS               Doc 8      Filed 03/25/20        Page 1 of 4




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
    al.,1
                                                                             (Jointly Administered)
                                Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                               Adversary Proceeding
                                                                             Case No. 19-50825 (BLS)
                                         Plaintiff,

                              vs.

    VERNON SATO,

                                         Defendants.


                                               AFFIDAVIT OF SERVICE

STATE OF NEW YORK                       )
                                        ) ss
COUNTY OF NASSAU                        )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action and Claims Solutions, Inc.2, the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus Ave,

Suite 200, Lake Success, New York 11042.




1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                   Case 19-50825-BLS             Doc 8        Filed 03/25/20       Page 2 of 4




2.        On March 20, 2020 at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to the

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Notice of Voluntary Dismissal of Adversary

Proceeding [Adv. Docket No. 7] to be served by first class mail on a party identified on Exhibit

A annexed hereto (Defendant Party).3




                                                              /s/ Alison Moodie
                                                              Alison Moodie
    Sworn to before me this 25th day of
    March, 2020

    /s/ Panagiota Manatakis
    Notary Public, State of New York
    No. 01MA6221096
    Qualified in Queens County
    Commission Expires April 26, 2022




3
         The envelopes used for service on the parties in Exhibit A included a legend, which stated: “Important
         Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President,
         Managing or General Agent.”
                                                          2
Case 19-50825-BLS   Doc 8   Filed 03/25/20   Page 3 of 4




             EXHIBIT A
                                Case 19-50825-BLS   Doc 8   Filed 03/25/20   Page 4 of 4


NAME          ADDRESS 1              ADDRESS 2      ADDRESS 3       CITY            STATE   ZIP
VERNON SATO   94-1163 KALOLI LOOP                                   WAIPAHU         HI      96797
